Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT AND WAIVER

TO

SECOND-LIEN TERM LOAN

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT AND WAIVER TO SECOND-LIEN TERM LOAN CREDIT AGREEMENT (the
“Third Amendment”) is entered into effective as of September 14, 2011, by and
among Global Aviation Holdings Inc., a Delaware corporation (“Parent”), North
American Airlines, Inc., a Delaware corporation (“NAA”), and World
Airways, Inc., a Delaware corporation (“WAI” and, together with the Parent and
NAA, the “Borrowers” and each a “Borrower”), the Guarantors (“Guarantors”) and
the Lenders (“Lenders”) party to the Credit Agreement described below and Wells
Fargo Bank, National Association (the “Agent”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
for the Secured Parties (in such capacity, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, Guarantors, Lenders, Administrative Agent and Collateral
Agent heretofore entered into that certain Second-Lien Term Loan Credit
Agreement, dated as of September 29, 2009 (the “Original Credit Agreement”), as
amended by that certain First Amendment to Second-Lien Term Loan Credit
Agreement dated as of August 30, 2010, and that certain Second Amendment to
Second-Lien Term Loan Credit Agreement dated as of March 29, 2011 (such
amendments, together with the Original Credit Agreement, the “Credit Agreement”)
pursuant to which Lenders made a loan to Borrowers in the aggregate principal
amount of $72,500,000 (the “Loan”) subject to and upon terms, covenants and
conditions contained therein; and

 

WHEREAS, the parties hereto now desire to amend the Credit Agreement in certain
respects and to waive certain covenants as set forth below.

 

NOW, THEREFORE, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Third Amendment, and fully intending
to be legally bound by this Third Amendment, the parties hereto hereby agree as
follows:

 

1.                                       Definitions.

 

Unless otherwise specifically defined herein, all defined terms used in this
Third Amendment shall have their respective meanings set forth in the Credit
Agreement.

 

2.                                       Waivers.

 

Compliance with Section 5.15 of the Credit Agreement which requires that
Parent’s Consolidated Cash Flow for all Test Periods after the financial quarter
of Parent ending June 30, 2010 exceed $50,000,000 is hereby waived solely with
respect to the fiscal quarters of Parent ending September 30, 2011 and
December 31, 2011.

 

--------------------------------------------------------------------------------


 

3.                                       Amendments.

 

a.                                       Article I, Definitions, is hereby
amended by inserting the following definition immediately after the definition
of “Test Period:”

 

“Third Amendment Effective Date” means September 14, 2011.

 

b.                                      Article II, The Credits, is hereby
amended as follows:  (i) by inserting a new Section 2.05(d) to read as follows:

 

“Section 2.05(d)           Exit Fee.  The Borrowers jointly and severally agree
to pay to the Administrative Agent, for the ratable benefit of the Lenders, an
exit fee in the amount of $6,000,000 (the “Exit Fee”) upon the earliest to occur
of (i) the Final Maturity Date, (ii) the payment in full of the Loans prior to
the Final Maturity Date or (iii) the acceleration of the Loans in accordance
with Section 7.01; provided, that the Exit Fee shall in no event be payable
until all Obligations in respect of the First Lien Notes have been paid in full
in cash, and the Lenders agree to pay over to the Trustee for the First Lien
Notes for the benefit of the holders of such Obligations any amount received by
them in respect of the Exit Fee in any insolvency proceeding (or otherwise) to
the extent such Obligations have not then been paid in full in cash.

 

and (ii) by inserting a new Section 2.14 to read as follows:

 

“Section 2.14.                       Payment of PIK Interest during Waiver
Effectiveness Period.  Notwithstanding any other provision of the Loan
Documents, the Borrowers shall not make any cash payment in respect of interest
including, without limitation, the interest payments due September 30, 2011 and
March 31, 2012, or principal on the Loans during the period commencing on the
Third Amendment Effective Date and continuing through the next business day
after March 31, 2012.  Interest payments due during such period shall be paid in
kind by capitalizing such interest and adding it to the aggregate principal
amount of the Loans of each Lender on a pro rata basis, on the relevant Interest
Payment Date.  Any interest capitalized in accordance with the preceding
sentence shall thereafter bear interest as a Loan in accordance with
Section 2.06 of this Agreement and shall be evidenced by one or more promissory
notes.”

 

c.                                       Article V, Covenants, is hereby amended
by inserting a new Section 5.26 to read as follows:

 

“Section 5.26.                       Additional Covenants.

 

(a)                                  During the period ending March 31, 2012,
without the consent of the Lenders, Borrowers shall not directly or indirectly,
or direct or permit any of their Subsidiaries to, make any payment (other their
own fees and expenses) in respect of any material litigation pending against any
of the Borrowers.”

 

(b)                                 No later than October 15, 2011, Parent shall
demonstrate to the reasonable satisfaction of the Lenders that it has achieved a
reduction (not including any reduction

 

2

--------------------------------------------------------------------------------


 

by virtue of any aircraft returned to the relevant lessor) resulting in annual
aircraft lease expense by restructuring above-market leases to rates resulting
in aggregate annualized cost reductions of at least $18 million for each of
calendar years 2012 and 2013 compared to current costs for such leases.

 

(c)                                  No later than March 31, 2012, Borrowers
shall demonstrate to the reasonable satisfaction of the Lenders that Borrowers
expect to be in compliance with Section 5.15 of the Credit Agreement for the
reporting period ending March 31, 2012.

 

d.                                      Article VII, Events of Default, is
hereby amended (i) by deleting the reference to “Section 5.02(b)(i), 5.05, 5.10
or 5.22” in Section 7.01(d) and replacing it with “Section 5.02(b)(i), 5.05,
5.10, 5.22, 5.26(a) or 5.26(c)” and (ii) by deleting the reference to
“Section 5.01, 5.02, 5.06, 5.07, 5.09, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.19,
5.20, 5.21, 5.23 or 5.24” in Section 7.01(e) and replacing it with
“Section 5.01, 5.02, 5.06, 5.07, 5.09, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.19,
5.20, 5.21, 5.23, 5.24 or 5.26(b)”.

 

4.                                       Representations and Warranties of the
Borrowers.

 

Borrowers represent and warrant to the Lenders and the Agent (both before and
after giving effect to this Third Amendment) that:

 

a.                                       Each of the Borrowers has the corporate
power and authority, and the legal right, to execute, deliver and perform this
Third Amendment.

 

b.                                      Each of the Borrowers has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Third Amendment.

 

c.                                       No consent or authorization of, filing
with, notice to or other act by, or in respect of, any Governmental Authority or
any other Person is required in connection with this Third Amendment or the
execution, delivery, performance, validity or enforceability of this Third
Amendment, or the performance, validity or enforceability of the Credit
Agreement except consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect.

 

d.                                      This Third Amendment has been duly
executed and delivered on behalf of the Borrowers.  This Third Amendment and the
Credit Agreement as amended and supplemented thereby constitute the legal, valid
and binding obligations of the Borrowers and are enforceable against the
Borrowers in accordance with their terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

e.                                       Subject to the effectiveness of the
waivers in Section 2 hereof, and the amendments in Section 3 hereof, neither an
Event of Default, as defined in the Credit Agreement, nor any event which with
the lapse of time or notice or both could become an Event of Default, has
occurred and is continuing as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

f.                                         Neither the execution, delivery or
performance by any Borrower of the Third Amendment nor the consummation of any
transactions contemplated therein will conflict with, violate, constitute a
breach of or a default (with the passage of time or otherwise) under, require
the consent of any Person (other than consents already obtained and in full
force and effect) under, or result in the imposition of (or the obligation to
create) a Lien on any assets of any Borrower (except for existing Liens pursuant
to the Collateral Agreements and the Senior Note Documents) under or pursuant to
the Organizational Documents of such Borrower, any Federal, state, local or
foreign statute, law (including, without limitation, common law) or ordinance,
or any judgment, decree, rule, regulation or order of any Governmental Authority
application to such Borrower or any of its properties or any Applicable
Agreement, except for such conflicts, violations, breaches, defaults, lack of
any consents or imposition of Liens that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Entry by
the Borrowers into and performance by the Borrowers of the Third Amendment will
not result in a default under any Senior Note Document.

 

g.                                      Each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
as of the date hereof in all material respects, except (i) any such
representations and warranties which explicitly relate to an earlier date, which
such representations and warranties were true and correct as of such date in all
material respects and (ii) as disclosed in any filings by Parent with the
Commission or any reports delivered by the Parent pursuant to Section 5.01 of
the Credit Agreement.

 

5.                                       Effectiveness.

 

a.                                       Except to the extent specifically
amended and supplemented hereby, all of the terms, conditions and provisions of
the Credit Agreement, as amended, shall remain unmodified, and the Credit
Agreement, as amended and supplemented by this Third Amendment, is confirmed as
being in full force and effect.  By its signature below, each Guarantor hereby
acknowledges its receipt of a copy of this Third Amendment and consents to the
terms and conditions hereof and the transactions contemplated hereby. Each
Guarantor hereby further (i) affirms and confirms its guarantees,
indemnification obligations and other commitments and obligations under the
Credit Agreement and (ii) agrees that Article VI of the Credit Agreement and all
guarantees and other commitments and obligations shall continue to be in full
force and effect following the effectiveness of the Third Amendment.

 

b.                                      All references to the Credit Agreement
herein or in any other document or instrument between or among any of the
parties hereto shall hereafter be construed to be references to the Credit
Agreement as modified by this Third Amendment.  This Third Amendment shall be
and shall be deemed to be a “Loan Document” for all purposes under the Credit
Agreement.

 

c.                                       The Administrative Agent and Collateral
Agent are hereby directed by the Lenders to enter into and execute this
Amendment.

 

d.                                      The effective date of this Third
Amendment (the “Third Amendment Effective Date”) shall be September 14, 2011;
provided that the Third Supplemental Indenture in the form

 

4

--------------------------------------------------------------------------------


 

attached hereto as Exhibit A shall have been executed by all relevant parties
and shall have become effective contemporaneously with this Third Amendment.

 

6.                                       Counterparts.

 

This Third Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed an original, but all of which
constitute one instrument. In making proof of this Third Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto.  Delivery of an executed counterpart of this
Third Amendment electronically or by facsimile shall be effective as delivery of
an original executed counterpart hereof.

 

7.                                       Notice of Final Agreement.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

8.                                       Conflict.

 

In the event of a conflict between the terms of the Credit Agreement as modified
by this Third Amendment and the terms of the Intercreditor Agreement, the terms
contained in the Credit Agreement as modified by this Third Amendment shall
control.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date and year first above written.

 

 

BORROWERS:

GLOBAL AVIATION HOLDINGS, INC.

 

NORTH AMERICAN AIRLINES, INC.

 

WORLD AIRWAYS, INC.

 

 

 

 

 

By:

/s/ Brian S. Gillman

 

Name:

Brian S. Gillman

 

Title:

Sr. Vice President, General Counsel & Secretary

 

 

 

 

 

 

GUARANTORS:

NEW ATA INVESTMENT INC.

 

NEW ATA ACQUISITION INC.

 

WORLD AIR HOLDINGS, INC.

 

WORLD AIRWAYS PARTS COMPANY, LLC

 

GLOBAL AVIATION VENTURES SPV LLC

 

GLOBAL SHARED SERVICES, INC.

 

 

 

 

 

By:

/s/ Brian S. Gillman

 

Name:

Brian S. Gillman

 

Title:

Sr. Vice President, General Counsel & Secretary

 

1

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ David Bergstrom

 

Name:

David Bergstrom

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

LENDERS:

BLACKSTONE / GSO CAPITAL SOLUTIONS FUND LP, by GSO Capital Partners, LP, as
investment manager, as a Lender

 

 

 

 

 

By:

/s/ Jason G. New

 

Name:

Jason G. New

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE / GSO CAPITAL SOLUTIONS OVERSEAS MASTER FUND L.P., by Blackstone /
GSO Capital Solutions Overseas Associates LLC, as a Lender

 

 

 

 

 

By:

/s/ Jason G. New

 

Name:

Jason G. New

 

Title:

Senior Managing Director

 

3

--------------------------------------------------------------------------------